Title: To Thomas Jefferson from George Hammond, 2 June 1792
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia June 2 1792

I have the honor of acknowledging the receipt of your letter of the 29th ulto., which I shall transmit, without delay, to my court, for the consideration of his Majesty’s Ministers.
The matter, contained in your letter, being so various and extensive, I fear that much time must elapse, before I can be enabled to communicate to you my observations upon it. You may however be assured, that I will use every exertion to avoid unnecessary procrastination.
To this observation you will permit me, Sir, to add that some of the principles, which you have advanced, do not appear to me, at the present moment to be entirely relevant to the subjects actually under discussion between our respective countries: And the difference between us in our statement of positive facts is so essential as to render it an act of duty to my own character, to vindicate the purity of the sources, from which I have derived my information, by recurring to them for corroborating testimony. If there exist any points, upon which I have been misinformed, I will most readily acknowledge my error; but I trust upon the whole that the additional evidence with which I expect to be furnished will fully substantiate the allegations I have made, and effectually protect me from the imputation of negligence, or the suspicion of intentional deception.
Although it is by no means in my power to enter into an immediate examination of the general contents of your letter, my design of sending it to England induces me to request an explanation of one part of it, which refers to a transaction that you state to have taken place in that Country. Towards the conclusion of your letter, you cite two cases, which in your opinion controvert my position that “in the Courts of Law, in Great Britain, the Citizens of the United States have experienced, without exception, the same protection and impartial distribution of justice as the subjects of the Crown.” With respect to the former of those Cases (that of the sum of money, the property of the State of Maryland, and detained in England) I have some general notion of the particulars of it. But in regard to the latter case, I have no knowledge of it whatsoever. I therefore intreat you, Sir, to have the goodness to inform me, whether the Judge of the Court of Kings  Bench, to whom you allude, delivered the opinion of the Court, in the general terms, which you have employed viz. “that a citizen of the United States, who has delivered £43.000 Sterling worth of East India goods to a British subject at Ostend, receiving only £18.000 in part payment, is not entitled to maintain an action for the balance in a Court of Great Britain, though his debtor be found there, is in Custody of the Court, and acknowledges the facts.” I must own, Sir, that even from your statement I am inclined to infer, that the circumstance of Greene’s being a Citizen of the United States had no connection with the decision of the question; and that the same judgment would have been given in an action of a similar nature, depending between two subjects of the Crown of Great Britain. I have the honor to be, with the greatest respect and consideration, Sir, your most obedient, humble servant

Geo: Hammond

